Exhibit 99.2 Northern Oil and Gas, Inc. Howard Weil 2011 Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) 2 Forward Looking Statements Statements made by representatives of Northern Oil and Gas, Inc. (“Northern” or the “Company”) during the course of this presentation that are not historical facts are forward-looking statements.These statements are based on certain assumptions and expectations made by the Company which reflect management’s experience, estimates and perception of historical trends, current conditions, anticipated future developments and other factors believed to be appropriate.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company, which may cause actual results to differ materially from those implied or anticipated in the forward-looking statements.These include risks relating to the global financial crisis, our ability to obtain additional capital needed to implement our business plan, minimal operating history, loss of key personnel, lack of business diversification, reliance on strategic, third-party relationships, ability to obtain rights to explore and develop oil and gas reserves, financial performance and results, our indebtedness under our credit facility, prices and demand for gas, oil and natural gas liquids, our ability to replace reserves and efficiently develop our current reserves, our ability to make acquisitions on economically acceptable terms, and other important factors that could cause actual results to differ materially from those anticipated or implied in the forward-looking statements.Northern undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information or future events. 3 Presenter Michael Reger CEO, Chairman 4 Williston Basin Bakken / Three Forks Focus Strong Williston Basin Position ­Bakken / Three Forks acreage ­~151,300 net acres Participated in 475+ Gross Bakken / Three Forks wells NOG Core Bakken Leasehold: ~151,300 Net Acres 5 6 Key Operating Statistics Q4 2010Average Net Production (boe/d) ~3,700 Exit Rate (boe/d) (as of 12/31/10) 2011EAverage Net Production (boe/d) ~5,200 ~6,500-~7,100 Net Wells Spud 2010 ~25.00 Net Wells Spud (FY 2011E) 3 Net Bakken Wells Available for Drilling: 3 Net Three Forks Wells Available for Drilling: Total Williston Basin Drilling Exposure: ~40.00 1,280 acre spacing 354 net wells 1,280acre spacing 354 net wells 7 Strategy - Keep It Simple Maximize Bakken/Three Forks exposure as Non-Operator ­Extensive leasehold in Mountrail County, ND ­Substantial permitting activity on NOG’s acreage ­Continue to partner with experienced operators Acquire opportunistic acreage and production ­First Quarter 2011 - Acquired ~11,100 net acre for ~$1,540 per acre Maintain financial flexibility and strong balance sheet ­December 2010 Capital Raise of $200 million ­$125 million cash position ­$100 million undrawn credit facility ­No Debt 8 Bakken Shale Activity Favorable developments in the Bakken ­North Dakota rig count is at all-time highs: ~ 173 rigs ­Three Forks productivity delineating rapidly throughout the field ­Completion techniques evolving rapidly (super-fracs widely used) North Dakota Average Monthly Rig Count 9 Record drilling activity has significantly intensified the pace of development NOG’s number of net wells drilling, awaiting completion, or completing continues to grow: ­14.17 net wells as of March 28th, 2011 ­13.32 net wells as of February 25th, 2011 ­12.06 net wells as of November 29th, 2010 ­7.2 net wells as of August 9th, 2010 North Dakota - NOG is currently participating in 141 gross wells drilling or completing (North Dakota rig count: ~ 173 rigs) Northern’s Bakken Activity 10 Strong Northern Results 25 net wells were spud in 2010 Drilling guidance increased to 40 net wells spud by YE 2011 Production increased 36% sequentially in Q4 2010 ­Production: 95% oil weighted Oil Hedges in place through June 2012 ­Total Swaps: ~1,789,000 barrels @ ~$87 ­Feb-Dec 2011 Costless Collar: ~451,000 barrels @ $85/101.75 100% success rate in the Bakken/Three Forks play 11 Net wells spud: ­40.00 Average production: ­ 6,500- 7,100 BOE per day Average estimated well cost: ­$6.3 million Drilling capital plan: ­$252 million Acreage capital plan: ­Remain opportunistic 2011 Guidance 12 Northern’s Continued Execution Cumulative Net Wells Producing & Spud Average Quarterly Production (BOEPD) Source: Company Filings 13 Non-Operator Model Majority interest owner can permit a well on standard spacing without protest Minority interest owners pooled into pro-rata share of well / drilling unit Minority interest owner can permit well with support of other minority owners Majority Interest (Operator) 75% (480 acres) Minority Interest (Non-Operator) 25% (160 acres) 640 Acre Section (Drilling Unit) 14 14 Non-Operator Model Continued Low cost producer ­Pay only direct drilling, development and operating costs of wells Not responsible for many other operator costs ­G&G ­R&D ­Seismic Illustrative Transaction Timeline (1) ­Legal / accounting for production ­Engineering ­Large operator staff not required Benefits Complete well North Dakota Industrial Commission issues permit to drill Bakken well Receive authority for expenditure (“AFE”) Elect to participate / not participate in AFE Spud well / Make payment to operator based on AFE estimate Receive first payment from operator 60 days after completion Day 0 Day 120 Day 90 Day 60 Day 30 Day 180 Transaction timeline can be shorter or longer depending primarily on factors affecting the successful drilling and completion of a well that are both within and beyond the operator’s control. 15 High-Quality Bakken Operators OTHERS Northern Operating Partners (% of Gross Wells) Risk Diversification+Technology Transfer 16 Investment Highlights Large Core Bakken / Three Forks Acreage Position With Significant Drilling Inventory Numerous Benefits Achieved Through Working With High- Quality Operating Partners Attractive Bakken / Three Forks Economics Diversification Across Operators Acreage Acquisition Advantage Questions & Answers Northern Oil and Gas, Inc. (NYSE/AMEX: NOG)
